DETAILED ACTION
NEW OBJECTIONS
Claim Objections
Claims  1 – 7, 14 and 20 is objected to because of the following informalities:  The claims, which are nonelected, do not have qualifiers of ‘Withdrawn’.  Appropriate correction is required.

REPEATED REJECTIONS
Claim Rejections – 35 USC § 102(b)
2.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

3. 	Claims 8 – 9 and 16 – 17 are rejected under 35 U.S.C. 102(b) as being anticipated by Thies (EP 229715 A2).
With regard to Claims 8 and 16 – 17, Thies discloses packaging (page 2, lines 1 – 5) comprising a film comprising a barrier layer and a core layer sandwiched between two outer layers (page 3, lines 1 – 10) and layers of adhesive resin, therefore bonding layers, between the core layer and outer layers (page 3, lines 46 – 47); the outer layers comprise HDPE (page 3, lines 31 – 41); one of the outer layers is therefore a substrate layer comprising 100% HDPE by volume; the layer sequence disclosed is therefore HDPE, bonding, core, barrier, second bonding, second HDPE; the core layer is therefore a first laminate layer; the film is coextruded (page 4, line 30); the core layer is therefore a first laminate layer, coextruded with a substrate 
With regard to Claim 9, the barrier layer is therefore coated, with the second bonding layer.

Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5. 	Claims 10 – 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thies (EP 229715 A2).
Thies discloses packaging as discussed above. With regard to Claims 10 – 12, Thies does not explicitly disclose a substrate layer bonded to a further laminate layer. However, additional layers are disclosed (page 3, lines 1 – 10). It would have been obvious for one of ordinary skill in the art to provide for a second packaging, having an identical layer sequence, therefore a further laminate layer, bonded to the substrate layer, as additional layers are disclosed.
With regard to Claim 13, Thies also does not explicitly disclose that the second laminate layer has an HDPE layer and a barrier layer and a bonding layer and a sealing layer and that the barrier layer of the second laminate layer is bonded to the barrier layer of the first laminate .

6.	 Claims 15 and 18 – 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thies (EP 229715 A2) in view of Koe et al (JP 6 – 262737 A; English translation).
Thies discloses packaging as discussed above. With regard to Claims 15 and 18 – 19, Thies fails to disclose a barrier layer that is polyamide.
Koe et al teach a barrier layer comprising polyamide (paragraph 0007) for the purpose of obtaining a packaging that can be easily cut by hand (paragraph 0003).
It therefore would have been obvious for one of ordinary skill in the art to provide for a barrier layer that is polyamide in order to obtain packaging that can be easily cut by hand as taught by Koe et al.

ANSWERS TO APPLICANT’S ARGUMENTS
7.	Applicant’s arguments regarding the rejections of the previous Action have been carefully considered but have not been found to be persuasive for the reasons set forth below.

However, the only ‘laminate’ in the claimed invention is the ‘packaging laminate’ of the first line of Claim 8. The previous Action states that the core layer is the ‘first laminate layer’ of the claimed invention. The previous Action does not state that the core layer is the ‘laminate,’ or the ‘second laminate layer’ which is also, like the ‘first laminate layer,’ a part of the ‘laminate.’
Applicant also argues on page 8 that stretching in both directions is required by Theis, therefore different tear properties from the claimed invention.
However, it is not clear that stretching in both directions is excluded by the claimed invention.

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782